Citation Nr: 0301128	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Entitlement to a rating in excess of 30 percent for 
asthma.

[The issue of entitlement to a compensable rating for 
chronic left groin pain will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 
1992 to June 1997.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Waco, Texas Regional Office (RO) 
which, in pertinent part, granted service connection for 
asthma and assigned a noncompensable rating.  In August 
2002, the RO increased the rating for asthma to 30 
percent, effective from the day following the veteran's 
separation from service.  

[The Board is undertaking additional development on the 
issue of entitlement to a compensable rating for chronic 
left groin pain.  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.]


FINDING OF FACT

Throughout the appellate period the veteran's asthma has 
not been manifested by FEV-1 less than 56 percent of 
predicted, or FEV-1/FVC less than 56 percent of predicted; 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
are not shown.  


CONCLUSION OF LAW

A rating in excess of 30 percent for asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.

Well-groundness is not an issue.  The veteran was notified 
of the basis for the rating assigned via RO rating 
decision in July 1998 and statement of the case in 
December 1998.  In August 2002, as part of a RO rating 
decision and supplemental statement of the case (SSOC), 
she was notified why a 30 percent rating was assigned.  
She was informed of the VCAA in January 2002, and the SSOC 
includes cited applicable provisions of the VCAA notifying 
the veteran of her and VA's respective responsibilities in 
the development of the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran later (in 
February 2002) indicated that she had no additional 
evidence to submit in support of her claim.  

The veteran has not mentioned any outstanding evidence 
that might support her claim or affect its outcome.  She 
has been afforded VA examinations.  There is no indication 
that the evidentiary record is incomplete.  The Board 
concludes that the RO has complied with, or exceeded, the 
mandates of the VCAA and its implementing regulations, and 
finds that it is not prejudicial to the veteran to 
adjudicate her claim on the current record.  See Bernard 
v. Brown, 4 Vet. App. 384 (1994).




II.  Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Rating Schedule which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The determination of whether an increased rating is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability 
be viewed in relation to its history.

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial 
award of service connection for that disability, the 
entire history of the disability must be considered and, 
if appropriate, staged ratings may be applied.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6602 (for asthma) provides a 30 percent 
rating where there is FEV-1 of 56 to 70 percent of 
predicted value; FEV-1/FVC of 56 to 70 percent; or where 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication is required.  A 
60 percent rating is warranted for FEV-1 of 40 to 55 
percent of predicted value; FEV-1/FVC of 40 to 55 percent 
predicted value; or at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 less than 40-percent of predicted 
value; FEV-1/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory failure, or; 
the requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-
suppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97.

III.  Factual Background

The veteran's service medical records show that asthma was 
diagnosed and treated in 1996, and was noted at the time 
of her service discharge examination.  

On April 1998 VA general medical examination asthma was 
not diagnosed.  Pulmonary function tests conducted at the 
time revealed:  FEV-1 115 percent of predicted pre-
bronchodilator and 113 percent of predicted post-
bronchodilator; and FEV-1/FVC of 82 and 83 percent, actual 
pre- and post bronchodilator, respectively.  The veteran's 
effort was described as good.  The report also noted that 
spirometry findings were within normal limits and no 
significant bronchodilator response.  

A September 1998 VA progress note shows that the veteran 
reported a history of asthma, and indicated that hand-held 
nebulizers provided no relief.  An October 1998 VA 
progress note shows a diagnosis of asthma.  

December 1998 pulmonary function testing revealed FEV-1 
100 percent of predicted, and FEV-1/FVC 101 percent of 
predicted. 

September 2001 VA pulmonary function testing revealed:  
FEV-1 107 percent of predicted pre-bronchodilator and 110 
percent of predicted post-bronchodilator; and FEV-1/FVC of 
99 percent of predicted pre- bronchodilator, and 104 
percent of predicted post-bronchodilator.  The veteran's 
effort was described as good and cooperative.  The study 
was interpreted as normal.  

On October 2001 VA respiratory examination the veteran 
reported a history of asthma with complaints of 2 to 3 
episodes of asthma per year with normal baseline function 
between the attacks.  Treatment was noted to include 
Allegra, Albuterol metered dose inhaler, Beclomethasone 
nasal inhaler and Asthma Cort inhaler.  She denied any 
significant incapacitating periods.  Examination showed 
bilateral clear lungs, no rales or wheezing and no pedal 
edema.  Pulmonary function testing was reported to be 
normal.  Stable bronchial asthma, with 2 to 3 episodes 
yearly was diagnosed.  

VA outpatient treatment records dated in October and 
November 2001 show that the examiner on each occasion 
opined that he was suspicious that the veteran may not 
actually have asthma at the time of the examination.  
Another November 2001 VA outpatient record indicates that 
the veteran was to use an Albuterol inhaler as needed for 
asthma.  

IV.  Analysis

After careful review of the entire evidentiary record, it 
is the Board's judgment that a rating in excess of 30 
percent for asthma is not warranted at any point in time 
during the appellate period.  To warrant the next higher, 
60 percent, rating, the evidence must show FEV-1 of 40 to 
55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
at least monthly visits to a physician for required care 
or exacerbations; or intermittent (at least 3 per year) 
courses of intermittent steroids.  None of these criteria 
are met.  Pulmonary function studies throughout the 
appellate period have consistently produced results that 
do not even warrant the 30 percent rating currently 
assigned.  There is no evidence of courses of systemic 
corticosteroid treatment or of monthly physicians' visits.  

The veteran's asthma medication use appears to have 
increased during the appellate period; however, the 
criteria for the next higher, 60 percent, rating are not 
met at any point in time during the period.  Hence, 
"staged" ratings are not for consideration at this stage 
of the adjudication process.





ORDER

A rating in excess of 30 percent for asthma is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

